FILED
                              NOT FOR PUBLICATION                           JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KRISTA REGINA JAP; DJOEN KIONG                   No. 09-73890
STEFANUS TJHAY,
                                                 Agency Nos. A096-353-057
               Petitioners,                                  A095-635-884

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Krista Regina Jap and Djoen Kiong Stefanus Tjhay, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their motion to reopen. Our jurisdiction is governed by 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.

Guzman v. INS, 318 F.3d 911, 912 n.1 (9th Cir. 2003) (per curiam). We deny in

part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where they failed to show prima facie eligibility for the relief sought. See

Maroufi v. INS, 772 F.2d 597, 599-600 (9th Cir. 1985); see also Wakkary v.

Holder, 558 F.3d 1049, 1066 (9th Cir. 2009) (“[a]n applicant for withholding of

removal will need to adduce a considerably larger quantum of individualized-risk

evidence to prevail”). Accordingly, petitioners’ request for reopening to apply a

disfavored-group analysis to Jap’s withholding of removal claim fails.

      We lack jurisdiction to address petitioners’ contention that Tjhay should

have been given the opportunity to present evidence of his own individualized risk

because petitioners failed to exhaust this issue by raising it to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   09-73890